Status of Claims

	Amendment filed 10/26/2021 is acknowledged.  Claims 1-13,27,29 are pending. 

Applicant’s arguments have been fully considered and were deemed to be persuasive-in-part. Rejections not reiterated from previous Office actions are hereby withdrawn in view of the arguments and amendments to the claims.  
112-2 AIA 1 0 1___1 0 1
101 
    Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13,27,29 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.


The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 


Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims are directed to a process, i.e. to one of statutory categories of invention.  


Step 2A Prong One.

With regard to 2A Prong One, under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

Steps drawn to a mental process recited in the claims include selecting an initial set of sequences, transforming the initial set of sequences to features, dividing the initial set of sequences into a training set and a test set,  selecting sequences with high predicted expression levels.

Applicant argues that the instant claims are rooted in computer technology and cannot be done by a human because the human does not i) run a known algorithm on the input data and ii) use training to develop a trained machine learning model to perform the statistical modeling on the data.  In response, specification addresses “supervised learning” as “an algorithm that infers a function or value of an item by comparing it to previously labeled training data formed in a model.” (Paragraph [0042]. As such, comparing query data to training data is not necessarily being computer-implemented, and addressing it as “machine learning” is merely viewed as nominal recitation of involvement of a computer  that does not take the claim limitation out of the mental processes grouping.  There are no specifics in the claims describing the “supervised machine learning” is such way that  the method steps are clearly rooted in computer technology and are not able to be performed in human mind.

 
 Further, with regard to steps of creating, validating, and using a “model” (i.e., correlating sequence features with expression levels) using “supervised machine learning” (in claim 1, and  claims 7-10),  other than reciting a statistical framework and its particular embodiments, such as decision tree, support vector machine, neural network, nothing in the claim element precludes the step from practically being performed in the human mind.  There are no specifics in the claims of what a particular “supervised learning model”,  and it is not clear that that the above steps are necessarily rooted in computer technology and are not able to be performed in human mind.  If they are to be considered necessarily rooted in computer technology, the steps are further addressed in step 2B of the analysis. 


Step 2A Prong Two.


The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial 
With regard to steps drawn to utilizing supervised machine learning, there is no  inventive concept beyond the abstract idea of correlating and comparing data.  Rather, all of the innovative features were basically combining various mathematical algorithms to do a better job of processing data.  The additional element of using  supervised machine learning (if it is to be considered as element in addition to claim elements drawn to abstract idea) is viewed either as a token element used for its intended purpose, and therefore is not improved.
 
 
 The steps of experimental testing and expressing a protein are viewed as insignificant post-solution activity.  The claims are amended to address as the last step, expressing the membrane protein sequences by inserting the membrane protein sequences of the experimentation subset into a host to measure expression levels for each membrane protein sequence, the claims do not provide details regarding the manner in which the invention accomplishes an improvement.  Limitations which are relevant to the claimed invention and that are indicative of integration into a practical application might include an improvement to the functioning of a computer, or to any other technology or technical field.  In the instant case, expressing a protein to measure its expression level is not viewed as an improvement. 

before performing a step of "expressing into a host membrane..." reduces the need for wet bench screening of those sequences to determine high protein expression levels.  However, the claims are not limited to any particular proteins having known roles; rather, the claims merely address query proteins as “having an untested or unknown protein expression level”. It remains unclear what is the improvement in expressing an unknown protein.  
Further, the claims address “creating a positive result” by performing experimental testing and identifying a set of sequences that have a positive expression. However, the breadth of the claims encompass situations wherein the tested sequence(s) is not identified as having a positive expression, even if taken from the subset of sequences identified as being above the 50th percentile, and therefore, the claims encompass embodiment wherein there will be no “positive result” and no additional step of expressing into a host cell. 


Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  Further, as evidence to not including significantly more, the courts have other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   

Expressing a protein and testing its expression comprises using results of the computational steps addressed above to make a protein. The Court has made clear that to transform an unpatentable judicial exception into a patent-eligible application, one must do more than simply state the judicial exception  while adding the words "apply it." Essentially, appending conventional steps, specified at a high level of generality, to a judicial exemption, such as abstract ideas or laws of nature cannot make those laws, phenomena, and ideas patent-eligible. 
Further, with regard to supervised machine learning (as in claim 1), and its particular embodiments (as in claims 7-9), machine learning models, such as model obtained by a statistical framework, e.g., support vector machines or a neural networks, are a well known and routine method of data analysis in bioinformatics.  See, for example, reviews of Ning et al. (DRUG DEVELOPMENT RESEARCH 72, p.138–146, 2011), Murphy et al. (Nature Chemical Biology, 7, 327-330, 2011), Hecht et al. (DRUG DEVELOPMENT RESEARCH 72, p. 53–65, 2011).  In particular, supervised machine Journal of Theoretical Biology, 2014, 61-73).

For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter. 

Applicant argues that the method steps, such as performing modeling, ranking, selecting subset are not unconventional.  Note, that the analysis is to identify whether the claims contain any additional elements recited in the claim beyond the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Applicant discusses the limitations that are drawn to judicial exception, not a combination of additional elements recited in the claim beyond the judicial exception which either individually or as an ordered combination are not well understood, routine, or conventional. 
Applicant further addresses reference of Welch or Yang as not teaching correlating protein sequences with expression levels.  However, in this rejection,  Welch or Yang, among other references, are used to illustrate that the additional element of using supervised machine learning (in case it is considered as a rooted in computer technology step) is a well known and routine method of data analysis in bioinformatics. 

Response to arguments


With regard to step 2A Prong Two,  applicant argues that the instant method provides an improvement in biotechnology by providing a significantly faster and more accurate method because identification protein sequences with high expression levels before performing a step of "expressing into a host membrane..." reduces the need for wet bench screening of those sequences to determine high protein expression levels.  However, the claims are not limited to any particular proteins having known roles; rather, the claims merely address query proteins as “having an untested or unknown protein expression level”. It remains unclear what is the improvement in expressing an unknown protein.  
Further, the claims address “creating a positive result” by performing experimental testing and identifying a set of sequences that have a positive expression. However, the breadth of the claims encompass situations wherein the tested sequence(s) is not identified as having a positive expression, even if taken from the subset of sequences identified as being above the 50th percentile, and therefore, the claims encompass embodiment wherein there will be no “positive result” and no additional step of expressing into a host cell. 

With regard to Step 2B, Applicant argues that the method steps, such as performing modeling, ranking, selecting subset are not unconventional.  Note, that the additional elements recited in the claim beyond the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Applicant discusses the limitations that are drawn to judicial exception, not a combination of additional elements recited in the claim beyond the judicial exception which either individually or as an ordered combination are not well understood, routine, or conventional. 
Applicant further addresses reference of Welch or Yang as not teaching correlating protein sequences with expression levels.  However, in this rejection,  Welch or Yang, among other references, are used to illustrate that the additional element of using supervised machine learning (in case it is considered as a rooted in computer technology step) is a well known and routine method of data analysis in bioinformatics. 





Conclusion.
	No claims are allowed.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631